Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that plaintiff has not established by a fair preponderance of competent evidence that there was any injury to his nose resulting from the fall which he had on the occasion of the accident, and upon the further ground that he was allowed to offer evidence as to damages for medical attendance in connection therewith greatly in excess of the sum named in his bill of particulars. Hirschberg, Burr, Thomas, Woodward and Rich, JJ., concurred.